Citation Nr: 0724951	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Francis M. Jackson, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel






INTRODUCTION

The veteran served on active duty in the military from July 
1969 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an April 2006 decision, the Board denied the veteran's 
petition to reopen his claim, and he appealed to the U. S. 
Court of Appeals for Veterans Claims (Court).  In May 2007, 
his attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the joint motion for remand in an order issued later in May 
2007 and returned the case to the Board for compliance with 
the directives specified.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's 
duties to notify and assist the veteran in the development of 
his claim.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 
2006), and the implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his underlying entitlement to the 
service connection.  The Court explained that VA's obligation 
to provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court indicated 
that, in the context of a claim to reopen, the VCAA requires 
that VA adjudicators look at the bases for the denial in the 
prior decision and respond with a notice letter describing 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

The basis of the joint motion was that a June 2003 VCAA 
notice letter did not specifically inform the veteran of the 
reason his prior claim was denied and what evidence is needed 
to address that deficiency, as required by the Kent decision.  
As a result, in granting the joint motion the Court directed 
that he receive this mandatory Kent notice before 
readjudicating his claim.  Incidentally, an April 2007 RO 
letter purporting to inform him of the Kent requirements 
concerns other unrelated claims, not the one specifically at 
issue pertaining to his PTSD, so that letter necessarily did 
not address the evidentiary failings insofar as this 
particular claim.  

Also, in a recent July 2007 letter, the veteran's attorney 
requested a videoconference hearing.  So one needs to be 
scheduled.  38 C.F.R. § 20.700(a).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen his previously denied 
claim for service connection for PTSD, as 
required by Kent, as well as the 
information or evidence needed to support 
the underlying claim for service 
connection for this condition.  The letter 
also must include an explanation of the 
evidence needed establish a downstream 
disability rating and effective date for 
this condition, as outlined by the Court 
in Dingess.

2.  Schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity and notify him and 
his attorney of the date, time, and 
location of the proceeding.  Put a copy of 
this letter in the claims file.  If he 
changes his mind and elects not to have 
this hearing, or fails to report for it, 
also document this in the claims file.

Then return the case to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



